Case 1:20-cv-02834-SEB-DLP Document 42 Filed 08/04/21 Page 1 of 16 PageID #: 931




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

LUSHER STREET REMEDIATION GROUP, )
                                 )
                   Plaintiff,    )
                                 )
                v.               )                       No. 1:20-cv-02834-SEB-DLP
                                 )
NEW HAMPSHIRE INSURANCE          )
COMPANY,
LEXINGTON INSURANCE COMPANY,     )
GODFREY CONVEYOR,                )
                                 )
                   Defendants.   )

                                           ORDER

        This declaratory judgment action was removed from state court to our court on

 November 2, 2020, purportedly on the basis of our diversity jurisdiction. Following

 removal, the parties have litigated the issue of whether our court has subject matter

 jurisdiction to adjudicate the claims presented: believing we do not have jurisdiction,

 Plaintiff Lusher Street Remediation Group has moved to remand this dispute; to satisfy

 the diversity of citizenship requirements Defendants New Hampshire Insurance Company

 and Lexington Insurance Company have moved to realign non-diverse defendant Godfrey

 Conveyor as a Plaintiff. Plaintiff also seeks to recover its attorneys' fees and costs

 incurred in litigating the pending motions, contending that there was no objectively

 reasonable basis for removal.

        For the reason's set forth herein, Defendants' Motion for Realignment is granted.

 Plaintiff's Motion to Remand is denied, and its Motion for Attorneys' Fees is also denied.
Case 1:20-cv-02834-SEB-DLP Document 42 Filed 08/04/21 Page 2 of 16 PageID #: 932




                                           Background

        This litigation arises from an insurance coverage dispute relating to the

 environmental contamination clean-up of a superfund site undergoing remediation by

 Plaintiff Lusher Street Remediation Group ("Lusher"). Lusher's Complaint, filed in the

 Marion Superior Court (Indiana), specifically alleges that Defendants New Hampshire

 Insurance Company ("New Hampshire") and Lexington Insurance Company

 ("Lexington") (collectively, "Defendant Insurers," unless context requires otherwise)

 issued insurance policies to Defendant Godfrey Conveyer, which provide coverage for

 environmental liabilities relating to the "Lusher Street Ground Water Contamination

 Superfund Site" (the "Site"), located in Elkhart, Indiana. Lusher's Complaint further

 asserts that it will incur significant costs related to the investigation and cleanup of

 contamination at the Site that was caused by Godfrey Conveyer for which Defendant

 Insurers have an obligation to indemnify Godfrey Conveyor.

        Lusher's Complaint does not allege any claim in this lawsuit for relief against

 Godfrey Conveyer. Instead, Lusher has initiated a separate environmental cost recovery

 action against Godfrey Conveyor (and others) in our sister district, the Northern District

 of Indiana. 1 See Lusher Site Remediation Group v. Nat'l Fire Insurance Co. of Hartford,

 et al., 3:18-cv-000506 (the "Environmental Litigation"). Lusher has nonetheless named


 1
   On August 21, 2020, the court in the Environmental Litigation issued an order, which, in part,
 dismissed Lusher's CERCLA claims against Godfrey Conveyor (as well as other defendants).
 [Dkt. 252]. Having dismissed Lusher's federal claims, the Northern District of Indiana
 relinquished jurisdiction over Lusher's state law claims. [Id.]. Lusher promptly filed a motion to
 correct error. [Dkt. 255].That motion was granted, in part, and Lusher's CERCLA claim against
 Godfrey Conveyor was reinstated. [Dkt. 279]. This litigation remains pending in that district.
Case 1:20-cv-02834-SEB-DLP Document 42 Filed 08/04/21 Page 3 of 16 PageID #: 933




 Godfrey Conveyor as a defendant in this action "because it has an interest in the

 insurance policies implicated" at issue here. [Dkt. 1, at 3].

          On November 2, 2020, the Defendant Insurers removed this declaratory judgment

 action to our court. 2 In their Notice of Removal, the Defendant Insurers conceded that

 complete diversity does not exist between Plaintiff Lusher and all defendants, pointing

 out that Lusher and Defendant Godfrey Conveyor are both citizens of Indiana. The

 Defendant Insurers nonetheless maintain that the requirements of diversity jurisdiction

 are satisfied because Godfrey Conveyor is a nominal defendant and therefore its

 citizenship need not be factored in to a determination of whether complete diversity

 exists between the parties. Even if Godfrey Conveyor were not a nominal party, the

 Defendant Insurers argue that complete diversity can be established by realigning

 Godfrey Conveyor as a plaintiff, which, according to the Defendant Insurers, reflects

 Godfrey Conveyor's proper role in this litigation. Accordingly, the Defendant Insurers

 indicated in their Notice of Removal their intention to file a motion for the realignment of

 have Godfrey Conveyor as a plaintiff.

          The Defendant Insurers have filed that motion, which Lusher has opposed, seeking

 to have this action remanded to state court according to its Motion to Remand. We

 address the parties' competing motions in turn below.




 2
     This action was timely removed within thirty days of service.
Case 1:20-cv-02834-SEB-DLP Document 42 Filed 08/04/21 Page 4 of 16 PageID #: 934




                                              Analysis

         The federal removal statute, 28 U.S.C. § 1441(a), "permits a defendant to remove

 a civil action from state court when a district court has original jurisdiction over the

 action." Micrometl Corp. v. Tranzact Techs., Inc., 656 F.3d 467, 470 (7th Cir. 2011). It is

 a defendant's burden to establish jurisdiction when removing a case. Arnold v. Miller, No.

 08–cv–00234–DRH, 2008 WL 2323851, at *1 (S.D.Ill. June 3, 2008). "Courts should

 interpret the removal statute narrowly and presume that the plaintiff may choose his or

 her forum." Doe v. Allied-Signal, Inc., 985 F.2d 908, 911 (7th Cir. 1993) (citations

 omitted). Therefore, in deciding whether to remand a case, courts "must resolve any

 doubts about jurisdiction in favor of remand." D.C. v. Abbot Labs. Inc., 323 F. Supp. 3d

 991, 993 (N.D. Ill. 2018) (citing Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 758

 (7th Cir. 2009)).

         Two issues infuse the parties' motions: whether Godfrey Conveyor is a nominal

 defendant and whether Godfrey Conveyor should be realigned as a plaintiff. An

 affirmative resolution of either question will permit this action to remain on our docket

 for resolution.

    I.      Godfrey Conveyor Is Not a Nominal Party

         In the Notice of Removal, Defendant Insurers contend that Defendant Godfrey is a

 nominal party and therefore its citizenship may be tabled in determining whether

 complete diversity exists between the real parties in interest on the respective sides of this

 dispute. Lusher maintains that Godfrey Conveyor is not a nominal party and that remand

 of this matter to state court is required.
Case 1:20-cv-02834-SEB-DLP Document 42 Filed 08/04/21 Page 5 of 16 PageID #: 935




        A defendant is nominal "when there is no reasonable basis for predicting that it

 will be held liable." Visteon Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, Pa, 2011

 WL 6046272, at *2 (S.D. Ind. Oct. 13, 2011), report and recommendation adopted, 2011

 WL 6043008 (S.D. Ind. Dec. 5, 2011). A party is considered "nominal" if it "has no

 interest in the subject matter litigated." Id. The party's "relation to the suit is merely

 incidental and . . . of no moment to him whether the one or the other side in the

 controversy succeeds." Id.; See also Am. Country Ins. Co. v. Turner Const. Co., 2002

 WL 507128, at *3 (N.D. Ill. Apr. 3, 2002). In assessing whether a party is nominal, we

 ask whether the party's relation to the present suit is incidental, that is, whether "it is of no

 moment to him whether the one or the other side in the controversy succeeds." Am.

 Country Ins. Co., 2002 WL 507128, at *3 (quoting Securities & Exchange Comm. v.

 Cherif, 933 F. 2d 403, 414 (7th Cir. 1991); see also Visteon Corp, 2011 WL 6046272, at

 *2, 2011 WL 6043008 (explaining that a party is nominal if "he or she is not a real party

 in interest . . . because he has no interest in the subject matter litigated."). "[T]he

 citizenship of such [nominal] defendants may be disregarded for diversity jurisdiction."

 Dalton v. Teva N. Am., 891 F.3d 687, 690, 2018 WL 2470634 (7th Cir. 2018); Golin v.

 Neptune Mgmt. Corp., 704 Fed. Appx. 591, 594 (7th Cir. 2017) ("It is true that a purely

 nominal party does not affect diversity jurisdiction.").

        We have no difficulty concluding Godfrey Conveyor does not fit the description of

 a nominal party. 3 Godfrey Conveyor is an insured party, possessing an interest in whether


 3
   Lusher states in its Motion to Remand that "if the Court determines that Godfrey [Conveyor] is
 a nominal party, the Group hereby notices dismissal of this case without prejudice pursuant to
Case 1:20-cv-02834-SEB-DLP Document 42 Filed 08/04/21 Page 6 of 16 PageID #: 936




 its insurer has a duty to indemnify it for any judgment entered against it in the

 underlying litigation. Worley v. Fender, 2014 WL 222723, at *5 (S.D. Ill. Jan. 21, 2014)

 (holding that defendant-insured was not nominal party in declaratory judgment action

 initiated by the injured party against the insurer); see also Visteon Corp, 2011 WL

 6046272, at *2, 2011 WL 6043008; Am. Country Ins., 2002 WL 507128, at *2. Such an

 interest is real and immediate and as such disqualifies Godfrey Conveyor from being

 deemed a nominal party. See generally id.

        The Defendant Insurers' rebuttal to this issue is sparse, contending that because

 Lusher has asserted no claim against Godfrey Conveyor, then Godfrey Conveyor is

 properly to be considered a nominal defendant. This narrow view of who qualifies as a

 nominal defendant does not comport with the case law from our circuit. See id. Defendant

 Insurers actually have focused their briefing on the claim that Godfrey Conveyor does, in

 fact, have an interest in this litigation, but that that interest aligns with the interests of

 Lusher. We review that issue next.




 FED. R. CIV. P. 41(a)(1)(A)(i)." [Dkt. 10, at 2]. Having determined that Godfrey Conveyor is not
 a nominal party, this request is denied as moot. Moreover, Rule 41(a)(1)(A)(i) affords plaintiffs
 the right to dismiss their complaints without prejudice prior to the filing of an answer or
 summary judgment motion. Though Lusher certainly would be entitled to dismiss this action
 prior to the filing of the Defendant Insurers' answers, it did not file a notice of dismissal, and we
 know of no case (nor has Lusher directed us to any case) where a plaintiff was entitled to
 condition its notice of dismissal on an adverse ruling.
Case 1:20-cv-02834-SEB-DLP Document 42 Filed 08/04/21 Page 7 of 16 PageID #: 937




    II.       Realignment of Godfrey Conveyor is Appropriate

          Having determined that Godfrey Conveyor is not a nominal party, diversity

 jurisdiction may nonetheless be established if Godfrey Conveyor were subject to

 realignment as a plaintiff. Wolf v. Kennelly, 574 F.3d 406, 412 (7th Cir. 2009).

          When determining whether federal diversity jurisdiction exists, we have an

 independent duty to "look beyond the pleadings and to arrange the parties according to

 their true sides in the dispute." City of Indianapolis v. Chase National Bank, 314 U.S. 63,

 69, 62 S.Ct. 15, 86 L.Ed. 47 (1941). "The propriety of alignment is a matter not to be

 determined by mechanical rules, but by pragmatic review of the principal purpose of the

 action and the controlling matter in dispute." American Motorists Ins. Co., 657 F.2d at

 149. In identifying the controlling matter, courts are directed to ignore “incidental” issues

 that serve as “window-dressing designed to satisfy the requirements of diversity

 jurisdiction.” City of Indianapolis v. Chase National Bank, 314 U.S. 63, 72–73, 62 S.Ct.

 15, 86 L.Ed. 47 (1941). This requires an examination of the parties' real interests in the

 controlling matter in dispute and not to their respective placement in the caption of the

 pleadings.

          Defendant Insurers contend that Godfrey Conveyor's "real interest" in this suit

 aligns with that of Lusher. Thus, Lusher should be realigned as a plaintiff, which would

 have the effect of curing the jurisdictional defect otherwise present here. Such a

 realignment would be proper, however, only if the court finds "that no actual, substantial

 controversy exists between the parties on one side of the dispute and the named

 opponents." Veenstra, 2013 WL 1499157, at *2 (citing Indianapolis v. Chase Nat'l Bank
Case 1:20-cv-02834-SEB-DLP Document 42 Filed 08/04/21 Page 8 of 16 PageID #: 938




 of City of New York, 314 U.S. at 69–70; American Motorists Ins. Co., 657 F.2d at 149. "It

 is 'undoubtedly improper' to realign parties for the purpose of preserving jurisdiction if

 'an actual, substantial controversy exists between a party on one side of the dispute and

 its named opponent.'" Wolf, 574 F. 3d at 412 (internal quotations omitted).

        Defendant Insurers maintain that no actual, substantial controversy exists between

 Lusher and Godfrey Conveyor. Lusher has alleged no cause of action against Godfrey

 Conveyor in this coverage action, claiming only that the Defendant Insurers issued

 insurance policies to Godfrey Conveyor according to which the insurers have an

 obligation to indemnify Godfrey Conveyor with respect to Godfrey Conveyor's alleged

 environmental liabilities at the Site. Godfrey Conveyor's interests are thus aligned

 directly with those of Lusher, given that Godfrey Conveyor will benefit from a finding

 that there is coverage under the policies for its environmental liabilities. By naming

 Godfrey Conveyor as a defendant in this case, Lusher misaligned the parties, according to

 the Defendant Insurers. Godfrey Conveyor should instead be a co-plaintiff with Lusher.

 The Defendant Insurers therefore request that we realign Godfrey Conveyor based upon

 its true legal interest in the proceedings and find that diversity jurisdiction exists based on

 this realignment.

        Defendant Insurers' description of Godfrey Conveyor's interest in this litigation is

 consistent with the case law of this Circuit. As the Seventh Circuit has explained, "[T]he

 normal alignment of parties in a suit seeking a declaratory judgment of non-coverage is

 Insurer versus Insured and Injured Party." Home Ins. Co. of Illinois v. Adco Oil Co., 154

 F.3d 739, 741 (7th Cir. 1998) (explaining that district court erred in aligning insured with
Case 1:20-cv-02834-SEB-DLP Document 42 Filed 08/04/21 Page 9 of 16 PageID #: 939




 insurer rather than with injured party). This rule has been widely accepted and applied by

 the district courts within our circuit. The reasoning for aligning the parties in this fashion

 in declaratory judgment actions is plain: the only controversy in such cases is whether the

 insured's insurance policies with the insurers cover claims arising from the injured party's

 underlying complaint. A finding of coverage would relieve the insured of having to pay

 at least a portion of the judgment and would assure that the injured party would be able to

 collect any such judgment. Accordingly, "any finding that the insurers owe a duty to

 indemnify [the insured] is mutually beneficial to [the insured] and [the injured party]"

 and does not amount to a controversy between the insured and the injured party. Visteon

 Corp., 2011 WL 6046272, at *5; see, e.g. Truck Ins. Exch. v. Ashland Oil, Inc., 951 F.2d

 787, 788, 1992 WL 1106 (7th Cir. 1992) (explaining that, while victim is in opposition to

 the insured and its insurer in an underlying action to determine liability, the victim's

 interests are aligned with the insured in a declaratory judgment action); Ferraro v.

 Humphrey, 2015 WL 685886, at *4 (N.D. Ind. Feb. 18, 2015) ("[The insured's] interests

 are aligned with the Plaintiff's interest. It is in [the insured's] interest for the proceeds of

 the insurance policy to satisfy as much of the judgment against [him] as possible."); id.

 ("[The insured] could have brought an action seeking a declaratory judgment that the

 proceeds of the insurance policy be used to satisfy the judgment against him, and this fact

 provides further support that he should be realigned with the plaintiff[.]"); Grinnell Select

 Ins. Co. v. Glodo, 2009 WL 455126, at *2 (S.D. Ill. Feb. 23, 2009) ("[T]here is no

 question that [the insured's] interests align with those of [the injured party] . . . This is so

 because any finding that the insurer owes a duty to indemnify the insured mutually
Case 1:20-cv-02834-SEB-DLP Document 42 Filed 08/04/21 Page 10 of 16 PageID #: 940




  benefits the insured party and the injured party. The insured party is relieved of having to

  pay the judgment out of his own pocket . . . [T]he injured party is assured that he will be

  able to collect at least a portion of the judgment owed him.") Davis v. Carey, 149 F.

  Supp. 2d 593, 596, 2001 WL 721742 (S.D. Ind. 2001) (finding no actual or substantial

  controversy between insured and injured party in declaratory judgment action because it

  was in the insured's interest to have his insurance company provide coverage). See also

  R.C. Wegman Const. Co., 629 F.3d at 726 (noting that insured's interest in a declaratory

  judgment action aligns with the injured party's interest).

         In the present case, the proper alignment is Lusher (the injured party) and Godfrey

  Conveyor (the insured) on one side of the dispute and the Defendant Insurers on the

  opposing side. Such a realignment is consistent with the reasoning set forth by the case

  law within our circuit and reflects the parties' true interests in this litigation. The only

  legal issue in this declaratory judgment action is whether the Defendant Insurers' policies

  cover Lusher's environmental contamination claims against Godfrey Conveyor as alleged

  in the Environmental Litigation. Consequently, any finding that the Insurers owe a duty

  to indemnify Godfrey Conveyor is mutually beneficial to both Lusher and Godfrey

  Conveyor and does not amount to a controversy. See, e.g., Ferraro, 2015 WL 685886, at

  *4 (N.D. Ind. Feb. 18, 2015) (realigning insured to be on the same side of the dispute as

  the victim in a declaratory judgment action relating the insurer's duty to indemnify);

  Visteon Corp., 2011 WL 6046272, at *5, (same); Grinnell Select Ins. Co., 2009 WL

  455126, at *2 (same); Davis, 149 F. Supp. 2d at 596 (same).
Case 1:20-cv-02834-SEB-DLP Document 42 Filed 08/04/21 Page 11 of 16 PageID #: 941




         Lusher's arguments against realignment are unpersuasive. Lusher argues, for

  example, that substantial antagonism exists between itself and Godfrey Conveyor

  because they do not agree as to whether Godfrey Conveyor is liable for the underlying

  environmental damage at the Site. However, their dispute over liability is not one "before

  this Court and is not a part of this case." Visteon Corp., 2011 WL 6046272 at *6. As we

  have noted, those issues pend in the Northern District and are based on other distinct

  legal issues. Lusher has not identified an actual and substantial controversy between itself

  and Godfrey Coneyor in this case that would preclude realignment. Id. 4

         Further, the cases cited by Lusher in support of its contention that disputes in the

  underlying litigation create a controversy in the ancillary declaratory judgment litigation

  are obviously distinguishable in that the declaratory judgment actions involved disputes

  over the duty to defend, which is not at issue here. See e.g., Nath v. Lexington Ins. Co.,

  2017 WL 4276642, at *2 (C.D. Ill. Sept. 11, 2017), report and recommendation adopted,

  2017 WL 4270625 (C.D. Ill. Sept. 26, 2017) ("[T]he alignment changes in a duty to

  defend case."); Banasiak v. Admiral Ins. Co., 2015 WL 7016358, at *2 (N.D. Ind. Nov.

  10, 2015) ("[T]he present suit is Plaintiff's attempt to gain a defense from Admiral with

  which to defeat Meuhlman's claim . . . The duty to defend creates a point of significant




  4
   Lusher also asserts that Godfrey Conveyor is a "defunct improperly-dissolved corporation,"
  whose remaining asset is its insurance policy. Because Lusher is seeking to diminish the
  importance or value of this asset, it maintains that its interest are adverse to Godfrey Conveyor.
  Lusher cites no case law authority in support this proposition, nor does it provide any
  explanation as to how the policy would be "diminished" if Lusher obtained a declaration of
  coverage, or how this creates a controversy between Lusher and Godfrey Conveyor in this
  action. This contention is at best underdeveloped and ultimately unpersuasive.
Case 1:20-cv-02834-SEB-DLP Document 42 Filed 08/04/21 Page 12 of 16 PageID #: 942




  controversy between Meuhlman and Plaintiff, and there is an actual, substantial conflict

  between the two parties."); Preferred Chiropractic, LLC v. Hartford Cas. Ins. Co., 2011

  WL 2149091, at *3 (S.D. Ill. May 31, 2011) (concluding that while the normal alignment

  in declaratory judgment suits is the insured and injured parties against the insurer, a claim

  regarding "a duty to defend is different" and presents a conflict that prevents

  realignment). See also Catlin Indemnity Company, v. Goeke, 2018 WL 2207118, at *3

  (C.D. Ill. May 14, 2018) (explaining that in declaratory judgment actions where the duty

  to defend is at issue, the insured and the victim have adverse interests because the

  provision of a defense may impede the victim's interest in obtaining a large judgement).

         To the extent Lusher contends that the realignment is not proper here because a

  judgment has not yet been secured against Godfrey and therefore a controversy persists

  between them, this specific argument has previously been rejected by our court in a prior

  case with facts comparable to those presented here. Visteon Corp., 2011 WL 6046272, at

  *6 ("[I]t is irrelevant whether a judgment has been entered. Such a distinction does not

  affect jurisdiction and does not impact the Court's actual and substantial conflict

  analysis."); see also Catlin, 2018 WL 2207118, at *3.

         Accordingly, for the reasons explicated above, we hold that Godfrey Conveyor

  should be realigned as a plaintiff in this litigation. Pursuant to said realignment, this case

  satisfies the requirements of diversity jurisdiction given that all plaintiffs are now diverse

  from all defendants, and the amount in controversy exceeds $75,000, exclusive of costs

  and interest.
Case 1:20-cv-02834-SEB-DLP Document 42 Filed 08/04/21 Page 13 of 16 PageID #: 943




      III.      This Case Is Ripe Under the Declaratory Judgment Act

         Lusher wages one final attack on our subject matter jurisdiction, contending that

  this matter is not ripe under the Declaratory Judgment Act because final judgment has yet

  to be entered against Godfrey Conveyor in the Environmental Litigation.

         Article III of the United States Constitution limits a federal court's jurisdiction to

  "actual cases or controversies." UWM Student Ass'n v. Lovell, 888 F.3d 854, 860 (7th

  Cir. 2018). A declaratory judgment action is ripe and justiciable under Article III

  when "the facts alleged, under all the circumstances, show that there is a substantial

  controversy, between parties having adverse legal interests, of sufficient immediacy

  and reality to warrant the issuance of a declaratory judgment." Amling v. Harrow

  Indus. LLC, 943 F.3d 373, 377 (7th Cir. 2019) (quoting MedImmune, Inc. v. Genentech,

  Inc., 549 U.S. 118, 127 (2007)); see also Lear Corp. v. Johnson Elec. Holdings Ltd., 353

  F.3d 580, 583 (7th Cir. 2003) ("Whether a dispute has reached the stage at which a

  declaratory judgment under 28 U.S.C. § 2201 is appropriate is a question of federal

  practice.")

         Lusher recently advances this same argument in another declaratory judgment

  action adjudicated by our colleague, the Honorable James R. Sweeney II. 5 See Lusher

  Site Remediation Group v. Nat'l Fire. Ins. Co, 1:18-cv-3785-JRS-DLP. Relying on the


  5
    This declaratory judgment action also relates to the Environmental Litigation pending in the
  Northern District of Indiana. In that litigation, Lusher seeks to hold not only Godfrey Conveyor
  liable for the environmental contamination at the Lusher site, but other parties including Sturgis
  Iron & Metal Co., Inc. ("Sturgis"). Judge Sweeney's case concerned Lusher's attempt to secure an
  order that Sturgis's insurer has a duty to indemnify Sturgis, which, like Godfrey Conveyor, is a
  defunct corporation.
Case 1:20-cv-02834-SEB-DLP Document 42 Filed 08/04/21 Page 14 of 16 PageID #: 944




  Seventh Circuit's decision in Bankers Trust Co. v. Old Republic Ins. Co., 959 F.2d 677,

  680 (7th Cir. 1992), Judge Sweeney rejected Lusher's argument on facts nearly identical

  to those presented here. Judge Sweeney explained:

         In Bankers Trust, the Seventh Circuit held that an actual controversy existed
         between a third-party claimant and an insurer regarding the insurer's duty to
         indemnify the insured even though the insured's underlying liability had not yet
         been determined. Id. at 681. The court stated that "Article III requires only a
         'probabilistic injury'" and found a sufficient probability that the insured would be
         held liable for an amount that it could not afford. Id. The possibility that the
         insured would have no underlying liability and the claimant's suit for a declaration
         of a duty to indemnify would become moot did not "take[ ] the case out of Article
         III's grant of jurisdiction over cases and controversies." Id.

         As in Bankers Trust, the Group has demonstrated a "probabilistic injury." The
         Group seeks damages from Sturgis in the Environmental Action. Though Sturgis
         has been dismissed from that action, no final judgment has been entered. The
         Group intends to appeal the dismissal, and Sturgis ultimately could be found liable
         for damages it could not pay—Sturgis no longer exists. And the Insurers dispute
         their liability for indemnification. Therefore, the instant action is ripe. As in
         Bankers Trust, the possibility that Sturgis will have no liability and thus moot the
         instant action does not remove this case from the Court's jurisdiction. See id. This
         action presents a ripe case or controversy and the Court has subject-matter
         jurisdiction.

         Lusher Site Remediation Grp. v. Nat'l Fire Ins. Co. of Hartford, 1:18-cv-3785-

  JRS-DLP, 2021 WL 1108686, at *2 (S.D. Ind. Mar. 23, 2021). 6 We also hold that

  Bankers Trust applies with equal force here, adopting the sound reasoning of Judge

  Sweeney. Accordingly, this action presents a ripe case or controversy, over which our

  court has subject matter jurisdiction to adjudicate the claims presented.



  6
    At the time Judge Sweeney issued this ruling, the Northern District of Indiana judge has not yet
  ruled on Lusher's Motion to Correct Error seeking to reinstate its CERCLA claims. As discussed
  at the outset, these claims have now been reinstated with respect to Godfrey Conveyor,
  buttressing our finding that the issues before our court are ripe.
Case 1:20-cv-02834-SEB-DLP Document 42 Filed 08/04/21 Page 15 of 16 PageID #: 945
Case 1:20-cv-02834-SEB-DLP Document 42 Filed 08/04/21 Page 16 of 16 PageID #: 946




                                         CONCLUSION

         For the reason's stated herein, Lusher's Motion to Remand [Dkt. 10] is denied, and

  the Insurer's Motion for Realignment [Dkt. 13] is granted. The Clerk of Court is directed

  to realign Defendant Godfrey Conveyor as a plaintiff, and the parties are directed in all

  their future filings in this matter to reflect the realignment imposed here by this Order.

  Having determined that this matter should not be remanded, Lusher's Motion for

  Attorneys' Fees [Dkt. 22] is denied.

  IT IS SO ORDERED.

        Date:          8/4/2021                       _______________________________
                                                       SARAH EVANS BARKER, JUDGE
                                                       United States District Court
                                                       Southern District of Indiana


  Distribution:

  Sean M. Hirschten
  PLEWS SHADLEY RACHER & BRAUN LLP
  shirschten@psrb.com

  Henry T.M. LeFevre-Snee
  CLAUSEN MILLER, P.C.
  hlefevresnee@clausen.com

  Thao Trong Nguyen
  PLEWS SHADLEY RACHER & BRAUN LLP
  tnguyen@psrb.com

  Joanne Rouse Sommers
  PLEWS SHADLEY RACHER & BRAUN LLP
  jsommers@psrb.com

  Mark W. Zimmerman
  CLAUSEN MILLER PC
  mzimmerman@clausen.com
